ORDER

PER CURIAM.
The defendant, Jonathan Skaggs, appeals the judgment of the trial court entered upon a jury verdict convicting him of burglary in the second degree, Section 569.170 RSMo. (2000) and misdemeanor stealing, Section 570.030, RSMo. (2000). In two points on appeal, the defendant contends the trial court abused its discretion in overruling his hearsay objections and allowing the state to introduce testimony from the victim and a detective concerning others’ out-of-court statements.
We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence and the trial court did not err or abuse its discretion in overruling appellant’s objections. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).